—Appeal by the defendant from a judgment of the County Court, Suffolk County (Alamia, J.), rendered January 25, 2001, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel is without merit. The defense counsel pursued a misidentification defense, which he buttressed with an alibi defense. The defense counsel effectively cross-examined the witnesses, made cogent and consistent arguments on summation, and filed various pretrial and posttrial motions on the defendant’s behalf. Under these circumstances, the defendant was provided meaningful representation (see People v Henry, 95 NY2d 563 [2000]; People v Benevento, 91 NY2,d 708 [1998]).
To the extent that the claim is preserved, we find no error in the suppression ruling, nor do we find that certain statements admitted at trial violated any prior ruling by the County Court.
The defendant’s remaining contentions are without merit. Feuerstein, J.P., Friedmann, Schmidt and Mastro, JJ., concur.